                        Case 1:18-cv-08048-WHP Document 210 Filed 03/26/21 Page 1 of 1


.:.\o l5r   (   r   0/01)   sur$urio.   of   Arom.!


                                                      UNTTED           SrarEs DlsrRrcr CouRt'
                                                                            I)islrict of

                                                                                            (.ONSENT oItDIiI{ CR NTING
                                                            PIainliff(s),                   SUIISTITtiTIOfi OF ATl ()Rl,llY

                      Brevet Holdings, LLC et al                                            (,\S!   \t ltBrtR:   1:18-cv-08048-WHP
                                                          Defendanr (s),

            Notice is hereby given lhal, subjecl to approval by the courl.
                                                                                                                 tpi4 (s)Nm)
                                                                                            , Stare Bar   No.   @--as                  "o"nsel
                                                                                                                                                  of record in
                                        (Naft olN.w Allomy)


                                                                       rNim olitrom!.y (, wtrhdhyine Appcm.c)


Contao informalion for new counsel is a! follows
            Firm Name:                                Cyru nik Faltaruso LLP

                                                      55 Broadway, Thnd F oor. New York NY 10006

            Telephone:                                (917) 353-3005                                Facsimile

            E-Mail (optional)                     tcyrulnik@cf-llp com


                              sP'"
Dale:                        b\z , \r,


                                                                                                                 (SBnarurcoilore.Art'b-G))



I)!tc
                       2)


The subslitulion otallomey is h.reby approved and so ORDERED




                    scprrrl.      consent      oftltr    of substihrlion must be   filttl   bv   clch nc$ nlhr,tcr_ $ ishing   10   cnltr   an   xpperrin'c   l
INote: A
